 FLORENCEPRINTING CO.141would thus place the Respondent in the dilemma of violating Section 8(a)(5) byrefusing to bargain under the unprotected strike circumstances revealed in this case.... the strike weapon is not an unqualified right ... [The Board's and Courts']repeated solicitude for the right to strike is predicated upon the conclusion thata strike whenlegitimately employedisan economic weapon which in greatmeasure implements and supports the principles of the collective bargainingsystem.9[Emphasis supplied.]Itwould appear, therefore, in applying the applicable law to the facts in this case,that where the illegal strike, which was not caused by any unfair labor practice ofthe Respondent Company, violated the no-strike clause in the parties' collective-bargaining agreement, and the Union's request to bargain wasconditionedupon nodisciplinary action being taken against the unauthorized strikers, the company wasnot legally bound to bargain with the Union while the strike was still in progress.It is found, accordingly, in view of the foregoing conclusions, and upon the entirerecord, that the Respondent's refusal to bargain on January 15, 1963, until thestrikers returned to work was not violative of Section 8(a) (5) of the Act. It will,therefore, be recommended that the complaint be dismissed in its entirety 1°9N L R B v. Erie Resistor Corp.,373 U.S. 221.'°The conventional conclusions of law which are customarily repeated at this point areomitted as they will be found in the body of the Intermediate Report.Florence Printing Co.andCharleston TypographicalUnion No.43.Case No. 11-CA-2028.November 01, 1963DECISION AND ORDEROn May 27,1963, Trial Examiner W. Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-after, the Respondent filed exceptions to the Intermediate Report anda brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to it three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner!'As the record, exceptions,and brief adequately present the issues and the positions ofthe parties, the Respondent's requestfor oral argumentisdenied.The Respondentcontends in its briefthat the unitfound appropriateby the TrialExaminer is inappropriatebecause it includesteletype operators and proofreaders, who,among otherconsiderations,work in a separate room from composing room employees.We find no merit in this contention, whichhas been considered in the Intermediate Re-port.Also, we note that the Union, in its writtenrequest for recognitionpresented to theRespondenton June 25, 1962, specified that it soughtto include machine composition em-145 NLRB No. 13. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order z of theTrial Examiner with the following modifications :1.Paragraph 1(c) is amended by deleting the words "like or re-lated" and substituting therefor the word "other".2.Paragraph 2(b) is renumbered 2(c) and the following insertedas paragraph 2 (b) : 3(b)Offer to all strikers, upon their application, reinstatementto their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, dis-missing, if necessary, any employees hired after September 5,1962, to replace these employees and make each employee wholefor any loss of pay suffered by him as a result of a failure to re-instate him within 5 days after his application, in the manner setforth in the section of the Intermediate Report entitled "TheRemedy." Interest at the rate of 6 percent per annum shall beadded to any backpay becoming due under this Order.ployees(teletype operators or teletype setters)and proofreaders.The Respondent there-upon orally refused outright to bargain,and later,by letterof June 29,characterizedthe Union'swritten request as one for a unit of employees performing"composing roomoperations"without questioning the inclusion of said teletype operators and proofreaders.In the circumstances we find that the Respondent's refusal to bargain beginning June 25was not based upon any objection as to the composition of the unitRaising the issue inthis proceeding comes too late to convince us that the Respondent had a bona fide doubtof its appropriatenessSeeUnited Butchers Abattoir,Inc.,123 NLRB 946, 957 In addi-tion,we,like the Trial Examiner,find that the unit is an appropriate one.2 The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,Florence Printing Co,its officers,agents, successors,and assigns,shall :aWith respect to the matter of interest on backpay,seeIsis Plumbing & Heating Co,138 NLRB 716.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding was held before Trial Examiner W. Gerard Ryan at a hearing inFlorence, South Carolina,on January 15 through 22, 1963, on the complaint ofGeneral Counsel and the answer of Florence Printing Co., herein called the Respond-ent.)The issue litigated was whether the Respondent violated Section 8(a)(1)and (5)of the Act.The General Counsel and Respondent participated in oralargument and filed briefs.1 The charge was filed on September 5, 1962, and an amended charge was filed onOctober 26, 1962.The complaint issued on October 26, 1962. The complaint was amendedat the hearing as follows. Change "July 14" to "July 10" in paragraph 7(a) ; change"July 10" to "July 14" In paragraph 7(b) ; change "August 13" to "August 3" in para-graph 7(d) ; change "August 13" to "August 11" In paragraph 7(e) ; change "August 13"to "August 3" in paragraph 7(f) ; change "July 16" to "August 13" in paragraph 7(k) ;change "July 15" to "July 24" in paragraph 7(1). At the conclusion of General Counsel'scase-in-chief, an unopposed motion by Respondent was granted to strike all allegations inthe complaint alleging unfair labor practices on the part of Preston Dolin (office manager),since no evidencewas presented that Dolinengagedin any unfair labor practices FLORENCE PRINTING CO.143Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the answer admitted, and I find that at all times materialherein the Respondent is a corporation engaged in the publication of a daily news-paper in Florence, South Carolina; that the Respondent subscribes to interstate newsservices and publishes syndicated features and advertisements of nationally soldproducts; that the Respondent in the fiscal year preceding the issuance of the com-plaint in the course and conduct of its business received revenue in excess of$500,000, and that during the same fiscal year Respondent made sales to and per-formed services for customers located outside the State of South Carolina valuedin excess of $50,000; and that at all times material herein the Respondent is anemployer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleged, the answer admitted, and I find that Charleston Typo-graphicalUnion No. 43, herein called the Union, is, and has been at all timesmaterial herein, a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. SupervisorsJohn M. O'Dowd is the president, publisher, and generalmanagerof the Respond-ent and is an admitted supervisor.Lee Roy Harris is the Respondent's mechanical superintendent and is an admittedsupervisor.The complaint alleged and the answer denied that Leo Holland, described in thecomplaint as composing room foreman, is a supervisor.The record contains abundant proof based on credited testimony that Hollandis a supervisor within the meaning of the Act.He grants time off, assigns work,changes job assignments, makes more money, brings in employees for overtime work,and has been designated "in charge" when Harris is absent.Employee Glenn A.Johnson, whose testimony I credit, testified that Holland has given him overtimework and time off from work and has shifted him from job to job. EmployeeGonzalee Hanna, whom I credit, testified that Harris had instructed him that Hollandwas in charge when Harris was not there.Employee Billy M. Thomas, whose testi-mony I credit, testified he sought out Harris to ask specifically if Holland was hisboss and Harris replied he was when Harris was not there.Thomas answered,"I sure hate that" and Harris replied, "That is the way it is."Holland has alsoassigned overtime work to Thomas and moved him from job to job.Holland alsocalledNorris D. Windham in for overtime work and has granted him time offaccording to Windham's credited testimony.According to the credited testimonyof Larry W. Stokes, Holland gave him overtime in June or July while Harris wason vacation, has assigned him to different work tasks and work areas, and hasswitched his jobs.Romelous E. Bass, whose testimony I credit, testified that Hollandhas granted him time off, given him overtime work, and assigned work to him.When Bass was hired by Harris in December 1951, Harris introduced him to theworking force and told Bass that Holland was the foreman and he was to do whatHolland told him to do.Employee Harry L. Quinn, whom I credit, testified Hollandhas given him overtime and time off from work. Employee Edward T. Schuyler,whom I credit, testified that about11/2years before he went to work for theRespondent he was working in Fayetteville when Holland telephoned him fromFlorence offering him a job. Schuyler did not accept at that time.He went towork for the Respondent in January 1962, and since then Holland hasassigned himovertime work, has granted him time off, and has also switched him from job tojob.Employee James R. Johnson, whom I credit, testified that Holland has given himovertime and granted time off and has switched him regularly from job to job.John M. O'Dowd testified that Harris is the only supervisor in the composing roombut O'Dowd testified on directexamination:Q.Who designatesor appoints supervisors in your plant?A.Mr. Harris.Q. Andwho designates,who actuallyemploys them?A. Mr. Harris. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Does he employ supervisors?A. I employ supervisors.Q.What authority do you give your supervisors?A.He is to hire and fire and to supervise the makeup of the entire runningof the shop and the makeup men when he is not there carry on, and we havethree of them as I stated before.Q. And who are they, sir?A.Mr. Matthews, Mr. O'Neale andMr. Holland.[Emphasis supplied.]Q.And they carry on when Mr. Harris is not there, sir?A. Yes.Leo Holland on cross-examination admitted that he used his judgment in directingthe flow of work in the composing room and admitted to various instances wherehe had given time off and assigned workOn October 14, 1959, the Respondent published a picture of Holland and otheremployees in which Holland is clearly named "foreman."There is credited testi-mony in the record that there has been no change in Holland's duties since then.While the general rule is that newspaper clippings are not probative of the factsalleged therein, this picture published by the Respondent, is, as contended by theGeneral Counsel, an admission against interest. It represents a holding out to theother employees (who are pictured with Holland) that Holland has supervisorystatus.Holland testified that his duties had not changed since the picture waspublished.While the record is clear that Holland does not have the right to hire and fireemployees, the possession of any one of the powers enumerated in Section 2(11) ofthe Act is sufficient to establish supervisory status since the section is interpreteddisjunctively.Section 2(11) provides:The term "supervisor" means any individual having authority in the interestof the employer, to hire, transfer, suspend, lay off, recall, promote, discharge,assign, reward, or discipline other employees, or responsibly to direct them, orto adjust their grievances, or effectively to recommend such action, if in con-nection with the foregoing the exercise of such authority is not of a merelyroutine or clerical nature, but requires the use of independent judgment.Accordingly, I find that Leo Holland is a supervisor within the meaning of the Act.B. The violations of Section 8(a) (1) of the ActOn the approximate dates set forth below, Supervisor Lee Roy Harris engagedin the following conduct which I find to be violative of Section 8(a) (1) of the Act 2On or about August 3, Superintendent Lee Roy Harris called employees Bass,Quinn, and Glenn A. Johnson to President O'Dowd's office and told them that hewanted to talk to them because he felt they were the leaders in the Union's organizingmovement.When the employees denied being leaders he told Johnson there wasno use for him to deny it because Johnson's father-in-law had told him Johnsonwas one of the organizers; and Harris told Bass it was useless to deny it becauseHarris knew the people had been meeting at Bass' house.Harris interrogated themas to whether they had been to Charleston to contact the Union for organizationalpurposes and why they had contacted the Union, and what made them think theUnion would offer any more than they had at the Company at the present time.Harris told them in effect that he had O'Dowd's approval for pay increases and2-week vacations but these could not be granted while the Union's letter demandingrecognition was in force.Harris told him he felt sure if Bass, Quinn, and Johnsonwould talk to the other employees they could get the letter requesting recognitionwithdrawn.The three employees each individually refused to sign a proposal peti-tion for a pay raise or to get the other employees to effect the withdrawal of theUnion's letter requesting recognition.The Respondent interrogated and threatened its employees when SuperintendentHarris asked employee Gonzalee Hanna, in the last of June, if he had anything to dowith the union mess, and when Hanna denied any knowledge thereof, Harris advisedhim not to have anything to do with it because O'Dowd would close the doorsbefore he would have a union in his place of business.On or about July 14, Harris called employee Alice T. Swift into Dolin's officeand told her he knew she had been talking with employee Bass about "that damnunion stuff"; that he knew she was a member of the Union and those who were inthe Union would get hurt.On or about July 24, Harris asked Swift to do him a2All dates hereinafter refer to 1962 unless otherwise stated. FLORENCE PRINTING CO.145favor by typing up a letterasking for pay increases and 2-week vacations.Harrissaid he would guarantee the payincreasesand vacations if she would get the otheremployeesto sign itby pretending it was entirely her own idea. Swift refusedHarris' request.During the first week in July, Harris approachedemployee Romelous E. Bassat the timeclockas Basswas about to punch in and told him he heard that Basswas the instigator in "this union business" and that Basswas goingto get hurt.Harris told Bass itwas uselessfor Bass to deny he was the instigator because Harrishad gone to Charleston to check on him.Harris further informedBassthat O'Dowdwould never accept the Union and would close "the damn doors" first.On or about August 13, whileBass wasoperating his machine, Harris came tohim and said he would appreciate it if Bass would try to talk other employees outof organizing the Respondent because "you are onlygoingto get hurt."Harris thensuggested that if Bass and employee Glenn Johnson would swing to Harris' sidethey could put the paper out, never miss an edition, and let theothers "go on thestreet."On or about July 9, Harris told employee William A. Matthews that if it were notfor the Union, Matthews would then be getting more money and vacations.During the last week in August, Harris took employee Edward T. Schuyler intoone of the Respondent's offices and told him he wanted to find out how Schuylerfelt about the Union; that Harris said he had told O'Dowd he was going to find outhow everybody felt about it even if he had to go to jail and that O'Dowd had said togo right ahead and O'Dowd would serve half of histime.During the discussion,Harris questioned whether O'Dowd would go along for better working conditionsand said if there was a strike that Schuyler would be replaced.On August 11, Harris interviewed employee Joseph W. Blake and told BlakethatO'Dowd would close the doors rather than sign a contract with the Union.Blake was hired and worked from August 13 to 31.On the approximate dates set forth below, I find that Leo Holland, a supervisoras found above, engaged in the following conduct which I find to be violative ofSection 8(a) (I) of the Act:On August 17, Leo Holland (referred to at times in the record as foreman)stopped employee Glenn A. Johnson on the way to his machine and told him thathe did not think the employees realized that if the Union came in some of theapprentices would have to be laid off to conform to a ratio of 1 apprentice for 10journeymen.During the first week in July, Holland approached employee Gonzalee Hannain the washroom and said he knew Hanna had nothing to do with the Union becauseHanna had too much to lose because Hanna's wife had a business in Florenceand Hanna had just bought a home there.Holland repeatedly said beginning inlater June or early July that O'Dowd would close the plant before he would accepttheUnion.On or about August 1, Holland asked employee Dorothy Porter if she had beenasked to join the Union and she answered that she had not been asked to join.Holland then stated that O'Dowd would never go along with the Union nor wouldhe recognize it.On or about August18 ina conversation with employee Billy M. Thomas, Hollandstated that if the Company granted a wage increase the Union might consider it to bea bribe.Later that night Holland asked Thomas if he had joined the Union andwhen they went out "on the street" was Thomas going with them. Thomas repliedin the affirmative.Holland then replied that if Thomas ever walked out he wouldnever get back again. Still later that same night, Holland stated to Thomas that ifthe Union came in, only one apprentice would be employed.About a week before the strike, which occurred on September 5, employeesNorris DWindham, Romelous E. Bass, and Holland were together in the wash-room.Holland told them he would be glad when this union mess is over and theycould all get a raise; that unionsare allright in some shops but would never workthere because O'Dowd will never negotiate with any union.In the latter part of July, subsequent to July 25, Holland told employee Larry W.Stokes that O'Dowd had said that if they would give O'Dowd the names of thosewho started this unionbusinessallwould be forgotten.On the same day in July that Harris charged employee Romelous E. Bass withbeing the instigator of the union business, as set forth above, Holland informedBass that Harris had told Holland that Bass was an instigator in the union activityand that Bass was going to get hurt.Holland continued that they were all fineboys and Holland hated to see them get hurt; that O'Dowd would never recognizethe Union: that Holland had worked for O'Dowd for 35 years and he was a stubborn734-070-64-vol. 145-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDold man and O'Dowd had said he would close the doors first.Holland also askedBass, if Bass thought a $2 raise would stop union activity and Holland said hewould talk to O'Dowd about it.On or about August 27 or 28, Holland told employee Harry L. Quinn that ifthe boys had not started that "damnmess"they would be enjoying 2-week vacationsand a substantial increase in pay.About the first week in July, Holland told employee Edward T. Schuyler thatO'Dowd would never recognize a union and would close the doors first.Hollandcontinued by telling Schuyler that he had always been a good boy until he gotmessed up with the union crowd.On or about July 1, Holland told employee James R. Johnson, who was an ap-prentice, that if the Union came in one or two apprentices would have to go.Aboutthemiddle of July, Holland told him O'Dowd would close the doors before hewould let the Union in.About August 28, Holland told James R. Johnson that he would take a petitionto O'Dowd if it had everyone's name onitbut he could donothing untilthe Unionwas dropped.The above facts are based on the credited testimony of Glenn A. Johnson,Gonzalee Hanna, Alice T. Swift, Dorothy Porter, Billy M. Thomas, Norris D.Windham, Larry W. Stokes, Romelous E.Bass,William A. Matthews, Harry L.Quinn, Edward T. Schuyler, Joseph W. Blake, and James R. Johnson.Contrary testimony and denials by Lee Roy Harris and Leo Holland have notbeen credited.C. The violation of Section 8(a)(5) of the Act1.The appropriate unitThe Union demanded recognition for a unit for all journeymen and apprentices.performing composing room operations such as machine composition, machinistwork, hand composition, lineup and lockup work, proofreading, and markup andlayout work.The complaint alleged anappropriate unit to be "all journeymen and apprenticesperforming composing room operations . . . excluding all other employees andsupervisors. . . . .At the hearing the General Counsel introduced evidence and contended for a unitfor all journeymen and apprentices and to include proofreaders and teletypsetters.Upon the entire record and the credited testimony, I find that all journeymenand apprentices performing composing room operations, including proofreaders andteletypesetters, employed by the Respondent in its Florence, South Carolina, plant,exclusive of all other employees and all supervisors as defined in Section 2(11)of the Act, constitute a unit appropriate for collective bargaining within the meaningof Section 9(b) of the Act.My reasons follow:The Respondent contends that proofreaders and teletypesetters should not be in-cluded in the unit because there is no similarity of skills between employees in thecomposing room and the teletype room; that the pay scale is different and workingconditions are dissimilar.The Respondent introduced into evidence that teletype-setters and proofreaders are in a room separated from the composing room by twowalls and a stairwell; that it takes 30 to 60 days to learn the skill of operating ateletypemachine; that anyone who can read and spell can do proofreading; andthat it takes 6 years to train a man in the skills of the composing room and therecould be no interchange of employees.Proofreaders have historically long been considered as an essential part of com-posing room work and there is no reason in my opinion to exclude them from thecomposing room unit here.The uncontradicted testimony shows that the teletypesetter is a machine usedsince 1928 in the composing room for the purpose of producing type. It has two,units, one of which is basically a typewriter keyboard; and a machine which per-forates or punctures holes in tape.After the tape has been perforated it is foldedand fed through a Linotype or any type machine that has an automatic portionattached to the keyboard, and the feeding of tape into it automatically actuates thekeys and sets type with the end product being a line of type in the same fashion as ifitwere a manually operated machineJohn M. O'Dowd testified that teletype punchers punched the tape to send backto the composing room where it is put on a machine that is set automatically, andthat running the tape through the machine sets the reading type.Alice T Swift, whose testimony I credit, testified that she and other teletype-setters at times take proof, after it has been corrected by proofreaders, set up the type,. FLORENCE PRINTING CO.147and then take the type to the composing room for the employees there to put on thelinotype machines.Thus it appears that the chief function of linotype operators and teletypesettersis the production of type for copy, and the only difference is the mechanical meansemployed for the task.There is no history of bargaining and the composing room employees,includ-ing linotype operators,teletypesetters,operators,proofreaders,makeup men, moni-tors and apprentices,have common supervision.Finally,the variance from a unit described in the complaint and a unit describedin the Union's request for recognition and a unit herein found to be appropriatecannot be characterized as "substantial."Brewery and Beverage Drivers andWorkers, Local No. 67, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, AFL-CIO (Washington Coca-Cola BottlingWorks) v. N.L.R.B.,257 F. 2d 194 (C.A.D.C.).32.The Union's majorityRespondent'switness,John M. O'Dowd,testified that on June 25 there were 14employees in the composing room and 3 teletypesetters and 2 proofreaders.There is no doubt that the Union represented a majority of the composing em-ployees on June 25.General Counsel'switnesses,Glenn A.Johnson,GonzaleeHanna, Alice T. Swift, Alicia Flowers, Dorothy Porter, Billy M. Thomas, NorrisWindham, Larry W. Stokes, RomelousBass,W. A. Matthews, Harry L. Quinn,Edward T. Schuyler,and James R. Johnson,all testified to having signed authoriza-tion cards for the Union between May 20 and June 18. In addition,GeneralCounsel's witness, Donald McFee, identified a card signed by composing roomemployee Ernest Anderson at 1 p.m. on June 25, approximately 3 hours before themeeting with J. M. O'Dowd,at which time the Union requested recognition.Thus,there was a total of 14 cards signed by June 25 from a total of 19 employees.3.The Respondent's refusal to bargain in good faithWhen the union representatives,McFee and Winter,presented the Union'swrittenrequest for recognition and bargaining to O'Dowd in his office on June 25,O'Dowdread it and then immediately said, "I will not sign a union contract."Such a state-ment, which is nowhere denied in the record,has been held to be an outright refusalto bargain with a union violative of Section 8(a) (5).(Marlboro Electronic PartsCorp.,127NLRB 122, footnote 1.)At this meeting with O'Dowd the union repre-sentatives informed O'Dowd they had cards with them signed by a majority of theemployees.They agreed to give the cards to O'Dowd at that time provided hewould agree to recognize the Union if the cards showed a majority.O'Dowdrefused and he was not shown the cards nor were the names of the signers divulgedalthough O'Dowd asked for the names.O'Dowd told them that several years priorthere had been union activity in Florence and he had requested a list of names ofthose who were joining the union and that after the union had given him the list, hehad beaten the union at that time.The union representatives then offered to provethe majority in a secret election to be conducted by any third party,such as by anyminister to be selected by O'Dowd, or by O'Dowd's attorney, or by any publicofficial,or by a consent election by the Board.O'Dowd refused anymeans toresolve the question of majority.He advised McFee and Winter he would advisethem further after he had consulted his attorney.On June 29 the Respondent sentthe following letter to Winter:Mr. WILLIAM WINTER, Jr.Vice President, Charleston Typographical Union No. 43P O. Box 576Charleston,South CarolinaJUNE 29, 1962.DEAR MR. WINTER:I have your letter of June 25th in which you advise methat your Local Union represents a majority of the employees of our firm whoperform composing room operations.The Company doubts your majoritystatus and has been advised by counsel that the Company will not recognizenor bargain with your Union until you have established your majority statusthrough an election conducted by the National Labor Relations Board.Very truly yours,J.M. O'Dowu,President.See footnote 5,infra 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, the Respondent engaged in interference,restraint,and coercion violativeof Section 8 (a) (1) as found above, until shortly before the employees went out onstrike on September 5.During the latter part of August, McFee met with Jack Wright 4 for the purposeof requesting the Company to agree to a consent election to be conducted by someminister or public official or an attorney.Wright advised McFee the Company'sposition was as stated in its letter of June 29.Wright further informed McFee thathe (Wright) was not a labor lawyer but that he would take the matter up withAttorney Ellison Smith who had been employed in this matter.McFee replied thatthe employees were getting restless and he requested an answeras soonas possible.Thereafter on September 4, McFee and Winter visited Wright at his office.McFeeexpressed disappointment that he had not heard from Wright and Wright told himthat after reaching Ellison Smith the position of the Companywas stillas stated inits letter of June 29.McFee again asked that a consent election be held and thathe would leave the choice of the individual to conduct the election up to theCompany and requested an answeras soonas possible.McFee then handed apetition to Wright which contained the names of the employees seeking recognitionunder the Union.Wright testified that he would take the matter up with EllisonSmith and advise him.McFee replied that he would have to have an answer that-day, that the matter was very urgent because the men could not put up with whatwas happening at the plant, or "words to that effect."On September 5, McFee telephoned Wright who told him no decision had beenreached either to recognize the Union or to enter into a consent election, and suchdecision would not be made until Ellison Smith arrived in Florence the next day.McFee told Wright unless a decision was forthcoming, the employees would not beto work.On September 5, 13 of the employees who hadsignedcards went on strike andhave since remained on strike.Wright testified that he accepted the petition and returned it by mail on Sep-tember 6 to the Union, pursuant to instructions of Ellison Smith.Wright furthertestified that he did not show the petition or tell anyone at the newspaper about it.If the Respondent's refusal to recognize the Union was due to a good-faith doubtof the Union's majority status, then there has been no violation of Section 8(a)(5)of the Act.It is equally clear that if the Respondent's refusal to recognize the Union was.inbad faith, then there has been a violation of Section 8(a)(5) of the ActFollowing O'Dowd's statement on June 25 that he would not sign a union contract,the Respondent engaged in interference, restraint, and coercion violative of Section8(a) (1) as found above.Such conduct continued until shortly before the employeeswent on strike on September 5. I find that the strike which began on September 5was caused by Respondent's unfair labor practices.On September 5, the Respondenthad further evidence of a visual nature of the Union's majority.This majoritysupport has continued and the strike was still in progress at the time of the hearingherein.Notwithstanding such evidence, the Respondent has made no further replyto the Union's demand for recognition.An employer may refuse recognition to a union when motivated by a good-faithdoubt of that union's majority status.Joy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d732, 741 (C.A.D.C.), cert. denied 341 U.S. 914;N.L.R.B. v. Chicago ApparatusCompany,116 F. 2d 753, 758 (C.A. 7). The principle applied is the equitableone that an employer who hasa good-faithdoubt of majority has a right to havethe doubt resolved and is "entitled to adequate proof" in a Board election that theunion in fact represents a majority.N.L.R B. v. Chicago Apparatus Company,supra,p. 758But since this exception to the mandatory bargaining duty prescribedby the statute is based upon equitable principles, the employer is not permitted toavoid bargaining where, as here, it engages in unfair labor practices which tend todissipate the union's majority.N.L R.B. v. Federbush Company, Inc.,121 F. 2d954, 956 (C.A. 2), cert. denied 304 U.S. 576. Such an employer, having made"no attempt to learn the facts" and instead having embarked on an unlawful courseof action designed to undermine the union and prevent a free election, must "takethe chance of what [the facts] might be."NL.R.B. v. Remington Rand, Inc.,94F. 2d 862, 869 (C.A. 2). Such an employer cannot later be heard to say it doubtedthe union's majority.N.L.R.B. v. Samuel J. Kobritz, d/b/a Star Beef Company,193 F. 2d 8, 14 (C.A.1);N.L.R.B. v. Reed & Prince Manufacturing Company,4Wright isan attorney for the Respondent who recommended to O'Dowd that AttorneyEllison D. Smith be retained in this proceeding.Wright noted his appearance as one ofthe attorneys for the Respondent in the proceeding. FLORENCE PRINTING CO.149118 F. 2d 874, 886 (C.A. 1), cert. denied 313 US. 595;Scobell Chemical Company,Inc. v. N.L.R.B.,267 F. 2d 922, 926 (C.A. 2).5Assuming,arguendo,that the Respondent had any doubt of the Union's majorityprior to September 5, such doubt was dispelled by the strike in which 13 of 19eligible employees participated.It is well settled that the appearance of strikingemployees on a picket line may constitute evidence of majority as wellas an in-depenent demand for recognition.N.L.R.B. v. Irving Taitel, et al., d/b/a I. Taiteland Son,261 F. 2d 1, 4 (C.A. 7), cert. denied 359 U.S.944; N.L.R.B.v. Barney'sSupercenter, Inc.,296 F 2d 91, 94 (C.A.3); Scobell Chemical Company, Inc. v.N.L.R.B.,267 F. 2d 922, 925 (C.A. 2). Certainly after the strike began theRespondent could no longer contendin good faiththat it doubted the Union'smajority.Cf.N.L.R.B. v. Barney's Supercenter, Inc., supra.An employer's failure to respond to union offers to prove majority representationisevidence that its doubt of majority is not based on good faith.N.L.R.B. v.DahlstromMetallic Door Company,112 F. 2d 756, 757 (C.A.2);N.L R.B. v.1.Taitel and Son, supra; N.L.R.B. v. W. T. Grant Company,199 F. 2d 711, 712(C.A. 9), cert. denied 344 U.S. 928;N.L R.B. v. Loren Decker, d/b/a DeckerTruck Lines,296 F. 2d 338, 341 (C.A.8); Idaho Potato Growers, Inc. v.'N.L R.B.,144 F. 2d 295, 308 (C.A. 9), cert denied 323 U.S. 769.Accordingly, I find on the entire record that the Respondent refused to recognizetheUnion, not because it doubted its representative status, but because it wasseekingto forestall collective bargaining with the Union which represented amajority in an appropriate unit in violation of its obligation under the Act.6 I there-fore find that the Respondenton andafter June 25 refused to bargain in good faithwith the Union as the representative of its employees in an appropriate unit inviolation of Section 8(a) (5) and (1) of the Act?IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. I have found that on June 25, 1962,and at all times thereafter, the Union was the authorized and exclusive representativeof the Respondent's employees in an appropriate unit for the purposes of collectivebargaining, and that on and after that date the Respondent refused to bargain withsaid representative in violation of the Act.Accordingly, I shall recommend thatRespondent be ordered to bargain, upon request, with the Union as the authorizedand exclusive representative of its employees in the appropriate unit describedherein; and in the event an understanding is reached, embody such understandingin a signed agreement.Having found that the Respondent's striking employees are unfair labor practicestrikers, and as the record does not establish that the strikers have abandoned thestrike or are unavailable for reemployment, I shall recommend that the Respondent,upon application, offer the strikers reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights and privileges,dismissing, if necessary, any employees hired after September 5, 1962, the day thestrike started, to replace the striking employees. I shall recommend that theRespondent be ordered to make whole those strikers who are entitled to reinstate-ment for any loss of pay they may suffer by reason of the Respondent's refusal,if any, to reinstate them, upon request, by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wages during the periodbeginning 5 days after the date on which be applied for reinstatement and terminat-ing on thedate of the Respondent's offer of reinstatement, such loss to be computedin themannerset forth in F.W. Woolworth Company,90 NLRB 289.85 Similar principles govern anyprofessed doubt as to the appropriateness of the bargain-ing unit soughtby the Union.NL.R.B.v.ClarksburgPublishing Company,120 F. 2d976, 980(C.A. 4) ;N.L.R.B. v.Jackson Press,Inc,201 F. 2d 541, 544 (C.A. 7).9 Joy SilkMills,Inc. v.N.L R B.,185 F. 2d 732(C.A.D.C.),cert. denied341 U S. 914.Tinley Park Dairy Co.,d/b/a Country Lane Food Store,142 NLRB 683.8 Sidney Seltzer and Ralph Seltzer,d/b/aG. cES. Electric Company,130 NLRB 961. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the nature of the unfair labor practices found to have been committed,the commission of similar and other unfair labor practices reasonably may beanticipated.I shall therefore recommend that the Respondent be ordered to ceaseand desist from in any manner infringing upon rights guaranteed to its employeesby Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondentis engagedin commerce within themeaningof Section 2(6)and (7) of the Act.2.Charleston Typographical Union No. 43 is a labororganizationwithin themeaning ofSection 2(5) of the Act3.All journeymen and apprentices performing composing room operations, in-cluding proofreaders and teletypesetters, employed by Respondent in its Florence,South Carolina, shop, exclusive of all other employees and supervisors as defined inthe Act, as amended, constitute a unit appropriate for the purposes of collective bar-gainingwithin the meaning of Section 9 (b) of the Act.4.On June 25, 1962, and at all times since that date, the Union has been andnow is the exclusive bargaining representative of all employees in the above-describedunit, for the purposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment by virtue ofSection 9 (a) of the Act.5.By refusing, on June 25, 1962, and at all times thereafter, to bargain collec-tivelywith the Union, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1) of the Act.6.By its interrogation, threats, and promises of benefits, thereby interfering with,restraining, and coercing its employees in the exercise of their rights guaranteed bySection 7 of the Act, Respondent has engagedin and is engagingin unfair laborpractices within the meaning of Section 8(a) (1) of the Act7.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Florence PrintingCo., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with Charleston Typographical UnionNo 43 as the exclusive representative of all its employees in the following ap-propriate unit: All journeymen and apprentices performing composing room opera-tions, including proofreaders and teletypesetters, employed by Respondent in itsFlorence, South Carolina, plant, exclusive of all other employees and all supervisorsas defined in Section 2 (11) of the Act.(b) Interrogating employees concerning their membership in or activities onbehalf of the Union, or any other labor organization. in a manner constituting inter-ference, restraint, or coercion in violation of Section 8(a) (1) of the Act, or threaten-ing them with reprisals for their membership in or activities on behalf of the Unionin violation of Section 8(a)(1) of the Act, or promising them benefits for foregoingtheirmembership in or activities on behalf of the Union in violation of Section8 (a) (1) of the Act.(c) In any like or related manner interfering with. restraining, or coercing itsemnlovees in the exercise of the rights guaranteed in Section 7 of the Act2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the above-named Union as the ex-clusive representative of all the employees in the appropriate unit and embody ina siened agreement any understanding reached.(b) Post at its plant, copies of the attached notice marked "Appendix." 9Coniesof said notice, to be furnished by the Regional Director for the Eleventh Region,9In the event this Recommended Order be adopted by the Board, the words "A Decisionand Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" In the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order." FLORENCE PRINTING CO.151shall, after being duly signed by a representative of the Respondent, be posted by itimmediately upon receipt thereof, and be maintained by it for a period of 60 con-secutive days thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Eleventh Region, in writing, within 20days from the date of receipt of this Recommended Order, what steps have beentaken in compliance.'ois In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify the said Regional Director, in writing, within 10 days fromthe date of this Order, what steps have been taken in compliance "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL,upon request,bargain collectively with Charleston TypographicalUnion No. 43, as the exclusive representative of all employees in the bargainingunit described below, with respect to rates of pay, wages, hours of employment,and other conditions of employment,and, if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All journeymen and apprentices performing composing room operations,including proofreaders and teletypesetters, employed in our Florence,South Carolina, plant, exclusive of all other employees and all supervisorsas defined in Section 2 (11) of Act.WE WILL NOT interrogate our employees concerning their membership in oractivities on behalf of the Union, or any other labor organization, in a mannerconstituting interference,restraint,or coercion in violation of Section 8(a)(1)of the Act.WE WILL NOT threaten our employees with reprisals for their membership inor activities on behalf of the Union in violation of Section 8(a)(1) of the Act.WE WILL NOT promise our employees benefits for foregoing their membershipin or activities on behalf of the Union in violation of Section 8(a)(1) of theAct.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations,to joint or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in union or otherconcerted activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities.WE WILL offer to all strikers, upon their application, reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges,dismissing,ifnecessary,any employees hiredafter September 5, 1962, to replace these employees and we will make eachemployee whole for any loss of pay suffered by him as a result of our failureto reinstate him within 5 days after his application.All ouremployees are free to become, remain,or refrain from becoming orremaining members of any labor organization.FLORENCE PRINTING CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the strikers above referred to, if presently servingin the Armed Forces of the United States, of their rights to full reinstatement upontheir application in accordance with the Selective Service Act and the UniversalTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 1831Nissen Building, Winston-Salem, North Carolina, Telephone No. 724-8356, if theyhave any question concerning this notice or compliance with its provisions.